Appellant was convicted in the County Court of Rains County, Texas, of the offense of theft of property under the value of $50.
The Assistant Attorney General has filed a motion to dismiss this appeal, for the want of a sufficient recognizance. An inspection of the record convinces us of the correctness of the position taken. There is no recognizance, such as is required by Article 919 of our C.C.P., found in the record.
The appeal will be dismissed.
Dismissed.
                     ON MOTION TO REINSTATE.                        October 13, 1920.